Appeal from a decision of the Unemployment Insurance Appeal'Board, filed October 15, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits for the period of May 5, 1975 through June 9, 1975 because he was not totally *967unemployed and further holding that claimant was unavailable for employment effective June 10, 1975. The claimant conceded that for the period of May 5 to June 9, 1975 he was self-employed. At the hearing he asserted that he had made various job contacts by telephone or mail, however, his credibility and the adequacy of his job efforts were questions of fact for the board and its decision is supported by substantial evidence. Decision affirmed, without costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.